Allowable Subject Matter
Reasons for Allowance
Claims 1-20 are allowed as submitted 2/26/2020.
Priority
This application claims priority of Provisional Application 62/817,186 filed on 3/12/2019 and Provisional Application 62/819,092 filed 3/15/2019. Applicant's claim for the benefit of this prior-filed application is acknowledged. 

The following is an examiner’s statement of reasons for allowance: 
There is no abstract idea.
Reasons the 103 rejection is overcome: Independent claims 1-20 disclose a system, product, and method that receives data, processes the data in an augmented intelligence system of an information processing system to provide a cognitive computer function that has a cognitive skill comprising a distinct unit of functionality and being composed by a cognitive skill composition platform having an atomic unit of work that is triggered by input and generates a cognitive agent, where the cognitive skill facilitates construction of the cognitive agent.
The closest prior art of record is:
Yen et al. (US 2007/0016464 A1) – which discloses agent based collaborative recognition primed decision making. 
Nazari et al. (US 2019/0102676 A1) – which discloses reinforcement learning through online training and policies.
Chawla et al. (US 2017/0293850 A1) – which discloses cognitive personal procurement assistant.
Sanchez et al. (US 2015/0356433 A1) – which discloses using hybrid data architecture within a cognitive environment.
Salvucci (Integration and Reuse in Cognitive Skill Acquisition; Department of Computer Science, Drexel University; Received 30 June 2011; received in revised form August 2012; accepted 7 August 2012; ISSN: 0364-0213; pages 829-860) – which discloses cognitive skill acquisition based on existing knowledge across disparate task domains.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 7, and 13.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. Specifically the claimed “computer-implementable method for cognitive information processing, comprising: receiving data from a plurality of data sources; processing the data from the plurality of data sources via an augmented intelligence system, the augmented intelligence system executing on a hardware processor of an information processing system, the augmented intelligence system and the information processing system providing a cognitive computing function, the cognitive computing function comprising a cognitive skill, the cognitive skill being composed via a cognitive skill composition platform, the cognitive skill comprising an atomic unit of work, the atomic unit of work being triggered by and input to produce and output; and, using the cognitive skill to generate a cognitive agent, the cognitive skill comprising a distinct unit of functionality of the cognitive agent, the cognitive skill facilitating construction of the cognitive agent”, which is not taught by the prior art. Therefore the claims are allowed over the 35 USC 103 rejections. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683